Name: Commission Regulation (EEC) No 857/78 of 27 April 1978 establishing the list of pigmeat products eligible for the advance fixing of export refunds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 4 . 78 Official Journal of the European Communities No L. 116/ 15 COMMISSION REGULATION (EEC) No 857/78 of 27 April 1978 establishing the list of pigmeat products eligible for the advance fixing of export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat (*), as amended by Regu ­ lation (EEC) No 367/76 (2 ), and in particular Article 15 (6) thereof, Whereas, under Article 5 (3) of Council Regulation (EEC) No 2768/75 of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3 ), it may be decided that refunds for pigmeat products shall , upon request, be fixed in advance ; Whereas, in order to apply this system of advance fixing of refunds, the list of products eligible for advance fixing in the present state of the market should be drawn up ; whereas this list may be amended according to the way in which the market in pigmeat develops ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 The export refunds provided for in Article 1 5 of Regu ­ lation (EEC) No 2759/75 shall , upon request, be fixed in advance for the products listed in the Annex hereto . Article 2 This Regulation shall enter into force on 1 May 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 April 1978 . For the Commission Finn GUNDELACH Vice-President (  ) OJ No L 282, 1.11 . 1975, p. 1 . (2 ) OJ No L 45, 21 . 2 . 1976, p. 1 . (3 ) OJ No L 282, 1 . 11 . 1975, p. 39 . 28 . 4. 78No L 116/ 16 Official Journal of the European Communities ANNEX CCT heading No Description 01.03 02.01 02.06 Live swine : A. Domestic species : II . Other : b) Other Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : III . Of swine : a) Of domestic swine : 1 . Carcases or half carcases, with or without heads, feet or flare fat 2. Hams and cuts of hams, unboned (bone-in) 3 . Shoulders (fores) and cuts of shoulders, unboned (bone-in) 4. Loins and cuts of loins , unboned (bone-in) 5 . Bellies (streaky) and cuts of bellies 6. Other : ex aa) Boned or boneless and frozen : ( 11 ) Hams, shoulders and loins and cuts thereof ex bb) Other : ( 11 ) Hams, shoulders and loins and cuts thereof Meat and edible meat offal (except poultry liver), salted, in brine, dried or smoked : B. Meat and edible meat offals of domestic swine : I. Meat : b) Dried or smoked : 2 . Bacon sides, spencers, 3A sides or middles : cc) }A sides or middles 3 . Hams and cuts of hams, unboned (bone-in) : aa) Slightly dried or slightly smoked bb) Other : ( 11 ) 'Prosciutto di Parma', 'Prosciutto di San Daniele ' (22) Other 4 . Shoulders (fores) and cuts of shoulders, unboned (bone-in) : aa) Slightly dried or slightly smoked 5 . Loins and cuts of loins , unboned (bone-in) : aa) Slightly dried or slightly smoked 28 . 4. 78 Official Journal of the European Communities No L 116/ 17 CCT heading No Description 02.06 6 . Bellies (streaky) and cuts of bellies : (cont'd) aa) Slightly dried or slightly smoked bb) Other 7. Other : ex aa) Slightly dried or slightly smoked : ( 11 ) Hams, shoulders and loins, pieces thereof ex bb) Other : ( 11 ) 'Prosciutto di Parma', 'Prosciutto di San Daniele ', pieces thereof (22) Hams, shoulders and loins, pieces thereof ex 16.01 Sausages and the like , of meat, meat offal , or animal blood, suitable for human consumption : A. Liver sausages B. Other : I. Sausages , dry or for spreading, uncooked II . Other ex 16.02 Other prepared or preserved meat or meat offal , suitable for human consump ­ tion : A. Liver : II . Other B. Other : III . Other : a) Containing meat or offals of domestic swine : 2 . Other, containing by weight : aa) 80 % or more of meat or offal , of any kind, including fats of any kind or origin : 11 . Hams, fillets and loins , pieces thereof (a) 22 . Shoulders and pieces thereof (a) 33 . Other bb) 40 % or more but less than 80 % of meat or offal , of any kind, including fats of any kind or origin cc) Less than 40 % of meat or offal , of any kind, including fats of any kind or origin ( a) However, the refund shall not be fixed in advance for products exported to the United States of America (including Puerto Rico).